In an action to recover brokerage commissions, the appeal is from an order granting a motion for summary judgment dismissing the supplemental complaint, and from the judgment entered thereon. Order and judgment reversed, with one bill of $10 costs and disbursements, and motion denied. In our opinion, the record, presents questions of fact which should be resolved *937after trial. Nolan, P. J., Ughetta and Kleinfeld, JJ., concur; Hallinan, J., dissents and votes to affirm the order and judgment for the reasons stated by the learned Justice at the Special Term. Murphy, J., deceased. [18 Misc 2d 1.]